AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 1

UNITED STATES DISTRICT CoURT

Eastem District of Pennsylvania

 

 

UNITED STATES OF AMERICA § JUDGMENT IN A CRIMINAL CASE
v. )
SANTO FRANC|SCo GoNzALEz-soTo § case Number; oPAEz;iacRooozoo-oi
;_ § F~-` USM Number; 76624-066
w 31
' ’ “"°"‘“‘ ) Elizabeth Toplin
Defendant’s Attomey
THE DEFENDANT: NOV~ l 4 2019
|Zl pleaded guilty to count(s) 1 K/-`.T";' S.-'§F’.‘Ki'vi.»`i`\". &§;K
DFp. C|erk

 

|:l pleaded nolo contendere to count(s)
which was accepted by the court.

 

|:| was found guilty on count(s)
after a plea of not guilty.

 

The defendant is adjudicated guilty of these offenses:
Offense Ended Count

The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

Title & Section

   

 

|:| The defendant has been found not guilty on count(s)

 

|:| Count(s) I:I is |:| are dismissed on the motion of the United States.

_ _ It is ordered t_hat the defend_ant_must notify the United States attorney for this district within 30 da of _any change of name, residence,
or mailing address until_ all fines, restitution,_costs, and special assessments imposed by this judgment are fu y paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances

1 1/1/2018
Datc of Impositio fJud

    

Juan R. Sénchez, US District Judge
Name and Title of Judge

////§//F

Date /

AO 245B (Rev. 02/18) Judgment in Criminal Case
Sheet 2 ~ Imprisonment

 

 

Judgrnent _ Page ______2_ of _____7__

DEFENDANT: SANTO FRANC|SCO GONZALEZ-SOTO
CASE NUMBER: DPAE2:18CR000200-01

IMPRISONMENT

The defendant is hereby committed to the custody of the F ederal Bureau of Prisons to be imprisoned for a total
term of:

Twe|ve months and one day on Count 1.

M The court makes the following recommendations to the Bureau of Prisons:

The defendant be given credit for time in custody since May 1, 2018. Defendant is to participate in the Bureau of Pn'sons
Inmate Financia| Responsibi|ity Program and provide a minimum payment of $25 per quarter towards the amount due.

m The defendant is remanded to the custody of the United States Marshal.

\:l The defendant shall surrender to the United States Marshal for this distrith

l:l at l:l a.m. l:l p.m. on

 

l:l as notified by the United States Marshal.

l:l The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

\:l before 2 p.m. on

 

|:| as notified by the United States Marshal.

l:l as notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UN'ITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL

AO 245B (Rev. 02/18) Judgment in a Criminal Case

Sheet 3 _ Sixpeiviaed Release
w = L _
§ 7

Judgment_Page ___ of
DEFENDANT: SANTO FRANC|SCO GONZALEZ-SOTO
CASE NUMBER: DPAE2:18CR000200-01

SUPERVISED RELEASE

Upon release &om imprisonment, you will be on supervised release for a term of :

One year on Count 1

MANDATORY CONDITIONS

1_ You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance

3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests tliereaRer, as determined by the court.

l] The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (eheek if applicable)

4, |:| You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution (check if applicable)

5. IJ You must cooperate in the collection of DNA as directed by the probation oHicer. (eheck ifapplicable)
m You must comply with the requirements of the Sex Offender Registration and Notiiication Act (34 U.S.C. § 20901, et seq.) as

directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (cheek ifapplicable)

7_ lj You must participate in an approved program for domestic violence. (eheek ifapplicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 3A - Supervised Release

 

Judgment_-Page z of z

 

DEFENDANT: SANTO FRANC|SCO GONZALEZ-SOTO
CASE NUMBER: DPAE2:1BCR000200-01

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

l. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the

court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living

arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying

the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72

hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation oHicer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circunistances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).

1 1. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the pemiission of the court.

12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision.

!~".*‘

U.S. Probation Office Use Only

731 U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant’s Signature Date

 

 

AO 245B(Rev. 02/18) Judgment in a Criminal Case
Sheet 3D _ Supervised Relmse

 

DEFENDANT: SANTO FRANC|SCO GONZALEZ-SOTO
CASE NUMBER: DPAE2:18CR000200-01

SPECIAL CONDITIONS OF SUPERVISION

The defendant shall cooperate with |mmigration and Customs Enforcement to resolve any problems with the defendant's
status in the United States. The defendant shall provide truthful information and abide by the rules and regulations of the
Bureau of |mmigration and Customs Enforcement lf deported, the defendant can not re-enter the United States without

the written permission of the Attorney General. lf the defendant re-enters the United States, the defendant shall report in
person to the nearest U.S. Probation Office within 48 hours of reentry.

The Court finds that the defendant does not have the ability to pay a flne. The Court will waive the fine in this case.

lt is further ordered that the defendant shall pay to the United States a total special assessment of $100, which shall be
due immediately.

The special assessment is due immediately. lt is recommended that the defendant participate in the Bureau of Prisons
lnmate Financia| Responsibi|ity Program and provide a minimum payment of $25 per quarter towards the amount due. ln
the event the entire amount due is not paid prior to the commencement of supervision, the defendant shall satisfy the
amount due in monthly installments of not less than $10, to commence 30 days after the release from confinement

.l‘udgment-Page § of 7

AO 245B (Rev. 02/18) Judgment in a Crirninal Case

 

 

Sheet 5 _ Criminal M Penalties 1
Judgment _ Page 6 of 7
DEFENDANT: SANTO FRANC|SCO GONZALEZ-SOTO
CASE NUMBER: DPAE2:18CR000200-01
CRIMINAL MONETARY PENALTIES
The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 100.00 $ $ 0.00 $
l:l The determination of restitution is deferred until . An Amended Judgment in a Crimz'nal Case (AO 245C) will be entered

after such determination
l:l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each pa ee shall receive an approximatel ro ortioned ayment, unless sp_eci_fied otherwise i_ri
the priority order or percentage payment column elow. However, pursuant to 18 .S. . § 3664 i), all nonfederal victims must be paid

before the United States is paid.

Name of Pa ee

    

 

 

ToTALs s 0-00 $ O-OO

L__l Restitution amount ordered pursuant to plea agreement $

l:| The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day alter the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

I:] The court determined that the defendant does not have the ability to pay interest and it is ordered that:
I:] the interest requirement is waived for the I:l fine I:| restitution.

|:] the interest requirement for the I:l fme l:.l restitution is modified as follows:

* Justice for Victims of Traflickin Act of 2015, Pub. L. No. 114-22.

** Findings for the total amount o losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before Apn'l 23, 1996.

AO 245B (Rev. 02/18) Judgment in a Criminal Case

Sheet 6 _ Schedule of Payments
Judgment ~ Page _7_ of ___7____

DEFENDANT: SANTO FRANC|SCO GONZALEZ-SOTO
CASE NUMBER: DPAE2:18CR000200-01

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A m
B l:l
C [l
D l:l
E l:l
F Zl

Lump sum payment of $ 100-00 due immediately, balance due

|] not later than , or
m iriaccordance with [:| C, [:| D, ['_`| E, or 121 Fbelow; or

Payment to begin immediately (may be combined with [] C, l:\ D, or [] F below); or

Payment in equal (e.g., weekly, monthly, quarterly) installmentS Of $ Over a period Of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgrnent', or

Payment in equal (e.g., weekly, monrhly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release nom imprisonment to a

term of supervision; or

Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

Special instructions regarding the payment of criminal monetary penalties:

Specia| assessment of $100 is due immediately. lt is recommended that the defendant participate in the Bureau of
Prisons lnmate Financial Responsibility Program and provide a minimum payment of $25 per quarter towards the
amount due. |n the event the entire amount due is not paid prior to the commencement of supervision, the
defendant shall satisfy the amount due in monthly installments of not less than $10, to commence 30 days after
the release from confinement

Unless _the court ha_s expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
th_e per_iod of imprisonment All criminal monetary penalties, except those payments ma e through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

l:\ Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

[] The defendant shall pay the cost of prosecution.

l:l The defendant shall pay the following court cost(s):

[\ The defendant shall forfeit the defendant’s interest in the following property to the United States:

l’ayments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs,

